Title: From Benjamin Franklin to Dumas: Two Letters, 22 June 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


I.
Dear sir
Passy, June 22. 1780.
I received duly yours of May 23. June 2, 6. 8. and 15.— Inclosed you have a Letter for the Gentleman you recommended to me. He seems to be a man of Abilities.

The Words before I leave Europe, had no Relation to any Particular immediate Intention, but to the General one I flatter myself with, of being able to return and spend there the Small Remains of Life that are left me.
I have written distinctly to Messrs. de Neufville concerning those Bills. I hear that 484 was at New Bern the 12th. of April, and soon to sail from thence or from Virginia for france. Probably he might not sail in some Weeks after, as Vessels are often longer in fitting out than was expected.— If it is the fier Rodrigue a 50 gun Ship, that he comes in, I have just heard that She would not sail till the Middle of may.
Herewith you have the Judgment relating to the flora, which I thought had been sent before.
The Mischiefs done by the Mob in London are astonishing! They were, I hear within an Ace of destroying the Bank with all the Books relating to the funds, which would have created infinite confusion. I am grieved at the Loss of Charlestown. Let us hope soon to hear better News from the Operations of the french and Spanish forces gone to America.
With great Esteem, I am ever Dear Sir, Your &c.
M. Dumas
 
II.
Dear Sir
Passy, June 22. 1780.
As the English do not allow that we can make legal Prizes, they certainly cannot detain the Dutch Ship the Berkenboos, on Pretence that it was become american Property before they took it, for the rest there is no doubt but the Congress will do what shall appear to be just, on a Proper Representation of facts laid before them, which the Owners should appoint some Person in America to do. Those Gentlemen may depend on my rendering them every service in my Power. I am &.
Mr. Dumas.
